791 F.2d 935
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TOMMIE LEE RUFFIN, Plaintiff-Appellant,v.RICHARD THRAMS, Defendant-Appellee.
86-1240
United States Court of Appeals, Sixth Circuit.
4/15/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges.


1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on February 25, 1986, from the magistrate's January 17, 1986, report and recommendation.  The January 17, 1986, order is not a final appealable judgment under 28 U.S.C. Sec. 1291 since the magistrate was not given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(1).  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984); Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir. 1984).  The final decision of the district court was entered March 4, 1986.


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.